Citation Nr: 0613581	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-28 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain 
with limitation of motion, currently rated 20 percent 
disabling.  


ATTORNEY FOR THE BOARD

M. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from December 1977 until 
his retirement in June 2000.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by limitation of motion that more nearly 
approximates moderate than severe; forward flexion of the 
thoracolumbar spine is not limited to 30 degrees or less.  

2.  The veteran does not have intervertebral disc syndrome 
and the service-connected disability is not productive of 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain with limitation of motion have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5292, 5295 (2003); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5237, 5242 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court  has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The veteran's claim was initially adjudicated following 
enactment of the VCAA.  The record reflects that 
correspondence in April 2003 and December 2004 from the RO 
informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  Although the RO did not specifically 
request the veteran to submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information and any authorization 
necessary for the RO to obtain the evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.

With respect to VA's duty to assist, the Board notes that the 
veteran's post-service private and VA medical records have 
been obtained.  The veteran has been afforded several VA 
examinations.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal, and he has done so.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate either of the claims.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on either of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


II.  Factual Background

Historically, it is noted that service connection for 
lumbosacral strain was granted in a December 2000 rating 
decision with a 10 percent evaluation. 

On VA examination in May 2003, it was noted that the range of 
motion of the lumbosacral spine reflected forward flexion of 
45 degrees, backward extension of 35 degrees, right and left 
lateral flexion of 40 degrees on each side, and right and 
left rotation of 35 degrees on each side.  The diagnosis was 
lumbar spine strain with limited flexion.  

In October 2003, the RO notified veteran that the disability 
rating for lumbosacral strain was increased to 20 percent 
disabling.  

Private orthopedic records dated from June 2003 to July 2003 
show that the veteran complained of lower back and left lower 
extremity pain.  It was noted that he was recently involved 
in a motor vehicle accident and was hit from behind.  He 
stated that he had increased pain with lifting and constant 
back pain with activity.  On physical examination in June 
2003, the veteran had a normal gait with minimal tenderness 
to palpation of the lumbar spine.  Motor and sensory testing 
of the lower extremity was intact.  Straight leg raising was 
elicited for low back pain.  X-ray studies showed mild lumbar 
degenerative disc disease and mild osteoarthritis of the 
hips.  Probable radiculopathy was noted.  

A July 2003 MRI study reflected a diagnostic conclusion of 
L5-S1 moderate left para-central focal HNP affecting the left 
lateral recess.  There was also diffuse bulge or protrusion 
associated at this level.  

A July 2003 private hospital record notes that the veteran 
was seen complaining of low back pain, left sided and hip 
pain.  He also reported left foot numbness.  The veteran 
stated that his symptoms were improving, especially with 
physical therapy.  Physical examination revealed no focal 
strength deficit.  Sensation was intact in the lower 
extremities.  The veteran was given a left L5-S1 epidural 
steroid injection.  

A December 2003 examination and treatment report from the 
veteran's chiropractor reflected that he was initially seen 
following an automobile accident in September 2003.  On 
current physical examination, neurological testing was 
essentially normal.  Range of motion showed only minimal 
restriction of thoracic motion in all planes.  Lumbar range 
of motion testing was not noted in the report.  The 
chiropractor noted that the veteran reported 90 percent 
symptomatic improvement with occasional but bothersome 
cervical spine discomfort.  

On VA examination in February 2005, the veteran complained of 
constant pain with radiation to the left hip and down the 
lateral aspect of the left upper thigh.  He reported some 
numbness in the left foot.  He stated that the pain became 
more intense with activities such as bending, stooping or 
lifting.  The veteran reported no significant flare-ups other 
than during times when he bends or stoops.  The veteran did 
not use any type of assistive device for ambulation due to 
back concerns.  He stated that he could walk about a mile.  
The veteran sated that he lost his job in 2003, in part, due 
to back problems.  He said that he was able to do chores 
around the house, cut the grass and carry out his activities 
of daily living without any serious problems.  On physical 
examination, the veteran had no paravertebral, sacroiliac or 
sciatic notch tenderness.  He was able to bend backward about 
20 degrees with complaints of pain and stiffness.  He was 
able to bend forward to 100 degrees with minimal pain and 
stiffness at 90 degrees.  Lateral bending was to 30 degrees 
with some stiffness at that point.  Rotation was to 45 
degrees with complaints of minimal discomfort in the 
lumbosacral area.  There was no change in range of motion 
testing with repetitive motion.  The strength in the lower 
extremities was normal, equal, and symmetrical.  Sensory 
examination was grossly normal over both lower extremities.  
The diagnosis was degenerative disc disease and degenerative 
joint disease of the lumbosacral spine with low back strain 
and residuals.  The veteran had no incapacitating episodes 
with bed rest ordered by a physician.  

VA medical records dated from March 2002 to October 2005 
generally show ongoing complaints and treatment for low back 
symptoms.  An April 2005 record notes that the veteran 
reported a low back strain after painting.  He stated that he 
was evaluated at the hospital and overall his pain improved 
but returned after prolonged sitting.  He denied any weakness 
or numbness in his left leg.  On objective examination,  the 
veteran had no vertebral spinous tenderness and no 
paraspinous muscle spasms.  Neurological testing was within 
normal limits.  The diagnostic assessment was 
musculoligamentous strain of the lower back.  It was noted 
that the veteran had no evidence of nerve root impingement on 
examination.  



III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Evaluation of disabilities based upon manifestations not 
resulting from service-connected disease or injury and the 
pyramiding of ratings for the same disability under various 
diagnoses are prohibited.  38 C.F.R. § 4.14 (2005).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
criteria for intervertebral disc syndrome under Diagnostic 
Code 5293 that became effective on September 23, 2002, 
contain notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position. Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the criteria which became effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that unfavorable ankylosis of the entire spine 
warrants a 100 percent disability rating while unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  For 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis, a 20 percent disability evaluation is warranted.  
For forward flexion of the thoracolumbar spine greater than 
60 degrees, but not greater than 85 degrees, or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, a 10 percent disability 
evaluation is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

IV.  Analysis

As a preliminary matter, the Board notes that although the 
veteran has complained of some radiation of pain to his left 
lower extremity, there are no medical records or examinations 
on file which show any clinical findings of neurological 
symptoms or for evidence of radiculopathy or intervertebral 
disc syndrome.  In addition, the evidence does not show and 
the veteran has not alleged that he has ever had an 
incapacitating episode requiring bed rest prescribed by a 
physician.  Therefore, the disability does not warrant a 
compensable rating under the former or current criteria for 
evaluating intervertebral disc syndrome.  

With respect to the other criteria in effect prior to 
September 26, 2003, the Board notes that the veteran was 
found to have muscle spasm on some medical reports; however, 
other evaluations did not note the presence of muscle spasm.  
In any event, severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion or some of these with 
abnormal mobility on forced motion has not been found, nor 
was any other evidence suggesting that the veteran's 
lumbosacral strain more nearly approximated the criteria for 
a 40 percent evaluation than the criteria for a 20 percent 
evaluation.  

With respect to limitation of motion during the period prior 
to September 26, 2003, the medical evidence shows that 
despite complaints of pain and stiffness on May 2003 VA 
examination, the veteran was noted have flexion to 45 
degrees; extension to 35 degrees; lateral flexion to 40 
degrees; rotation to 35 degrees.   Earlier private records 
noted forward flexion to 80 degrees and extension to 15 
degrees with all other ranges of motion within normal limits.  
Thus, even when all pertinent disability factors are 
considered, it is clear that the limitation of motion of the 
veteran's low back during the period prior to September 26, 
2003, more nearly approximate moderate than severe.  

Likewise, the veteran's low back disability does not warrant 
a higher rating under the formula for rating disabilities of 
the spine which became September 26, 2003.  The pertinent 
evidence for this period consists of the report of the 
February 2005 VA examination.  The pertinent findings on this 
examination essentially showed the veteran's complaints of 
constant pain with no significant flare-ups.  The veteran did 
not complain of incoordination, weakness, or excess 
fatigability, nor did the examiner note the presence of any 
such functional impairment.  Range of motion testing showed 
some limitation of motion; however, there was no change on 
repetitive motion.  Moreover, VA treatment records 
essentially show ongoing treatment without findings which 
would support a higher evaluation under the revised criteria.  
None of the medical evidence shows that the limitation of his 
thoracolumbar spine approaches limitation of forward flexion 
of the thoracolumbar spine to 30 degrees or less, as required 
for an evaluation in excess of 20 percent.  

The Board has considered whether there is any other schedular 
basis for granting this claim, but has found none.  In 
addition, the Board has considered whether the case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for the disability and 
that the manifestations of the disability are consistent with 
the assigned evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has concluded that referral of this case 
for extra-schedular consideration is not warranted.

Finally, the Board has considered the benefit-of- the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  



ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


